AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are             Ttatusfemng Bail
                                                                                                                             5^71 il^.




                                                                                                                 MAR 20 2019
                                                                                                                 SUtAN X SOONG
       UNITED STATES DISTRICT COURT                                                                         Ci-EfiX U.S. DiSTRiCT COURT
                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                            NORTHERN DISTRICT OF CALIFORNIA



          United States of America                                             Case No. 19-mi-70407-MAG-l (KAW)

                      V.

                                                                               Charging District: New Hampshire
          LAUREL BENNETT,
                                                                               Charging District's Case No.: 19-cr-
                               Defendants.                                     00004-JL




             ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL


                    After a hearing in this court, the defendant is released from custody and ordered to appear
        in the district court where the charges are pending to answer those charges. The time and place
        to appear in that court are as follows:


         Place: U.S. District Court                                      Courtroom No.: 2

         District ofNew Hampshire                                       Date and Time: April 1, 2019 at 2:30 p.m. before

         55 Pleasant Street                                             Judge Joseph N. Laplante

         Room 110

          Concord, NH 03301-3941

                    If the date or time to appear in that court has not yet been set, the defendant must appear
        when notified to do so.

                    The clerk is ordered to transfer any bail deposited and interest earned thereon in the
        registry of this court, plus earned interest, to the clerk ofthe court where the charges are pending.

        Dated: 3


                                                                         'Kandis A>Westmore
                                                                           United States Magistrate Judge



        Transfer No-Custody CR AO 467 CSA
        rev. 3-19
